 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       ANTHONY PENTON,                                No. 2:11-cv-0518 TLN KJN P
12                         Plaintiff,
13             v.                                       ORDER
14       HUBARD, et al.,
15                         Defendants.
16

17            Plaintiff is a state prisoner, proceeding through counsel. On May 29, 2018, this action

18   was stayed for 120-days pending referral to the post-screening ADR project. Settlement

19   conference was held on August 30, 2018, and a further settlement conference was scheduled for

20   November 29, 2018. Under the May 29, 2018 order, the stay expired on September 26, 2018.

21            Defendants Besenaiz, Bradford, Donahoo, Gaddi, Lynch, Morrow, Pool, Quinn, Salas,

22   Virga and Walker filed an answer on September 26, 2018.1 On September 28, 2018, plaintiff

23   filed a request for entry of default as to defendant Nunez. According to the return of service,

24   defendant Nunez was served on June 13, 2018. Defendant had 21 days to file a responsive

25   pleading. Because the 21st day fell on July 4, 2018, a federal holiday, defendant Nunez’

26   responsive pleading was due on or before July 5, 2018. However, under the order staying this

27
     1
       Defendants Donahoo, Pool, Virga, J. Walker, and L. Johnson previously answered. (ECF Nos.
28   116, 117.)
 1   action, no pleading could be filed. Thus, defendant Nunez was required to file a responsive

 2   pleading once the stay expired, extending the deadline to September 27, 2018.

 3             The stay issued on May 29, 2018, expired September 26, 2018. Plaintiff’s motion for

 4   entry of defendant Nunez’ default is granted. The Clerk of the Court is directed to enter

 5   defendant Nunez’ default. Following entry of Nunez’ default, and in light of the continued

 6   settlement conference, the stay of this action is reinstated through November 29, 2018.

 7             Accordingly, IT IS HEREBY ORDERED that:

 8             1. The stay of this action expired on September 26, 2018.

 9             2. Plaintiff’s request for entry of default as to defendant Nunez (ECF No. 139) is granted.

10             3. The Clerk of the Court shall enter a clerk’s default as to defendant Nunez.

11             4. The Clerk of the Court shall serve a copy of this order on defendant Nunez at the

12   following addresses:

13                    Jolene Nunez, 4636 Heceta Beach Road, Florence, OR 97439; and

14                    Jolene Nunez, 16011 Lower Harbor Road, Unit #79, Brookings, OR 97415.

15             5. This action is stayed pending further settlement negotiations on November 29, 2018.

16   Dated: October 3, 2018

17

18

19

20
21   /pent0518.sty

22

23

24

25

26
27

28
                                                         2
